Citation Nr: 0410992	
Decision Date: 04/27/04    Archive Date: 05/06/04	

DOCKET NO.  02-14 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased rating for fracture of the right third 
metatarsal and proximal phalanx, right great toe, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel



INTRODUCTION

The veteran had active military service from June 1952 to July 
1954, and from May 1959 to February 1964.  

The current appeal to the Board of Veterans' Appeals (Board) 
arises from a February 2002 rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  The RO denied entitlement to an increased 
evaluation for residuals of a fracture of the right third 
metatarsal and proximal phalanx of the right great toe.  

This appeal is remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify you if further 
action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the Veterans 
Benefits Administration (VBA) AMC.  The law requires that all 
claims that are remanded by the Board or by the United States 
Court of Appeals for Veterans Claims (CAVC) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans Benefits Act of 2003, Pub. 
L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be 
codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the Veterans 
Claims Assistance Act of 2000 (VCAA) and § 3.159(b), as recently 
amended, require VA to inform a claimant of which evidence VA will 
provide and which evidence claimant is to provide, and remanding 
where VA failed to do so.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 202); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  

In December 2001 the RO sent a development letter which is not 
compliant with Quartuccio, supra.

Both the VA physical examination conducted in January 2002 and the 
X-ray report submitted by a private physician in September 2002 
indicate that the veteran suffers from degenerative arthritis due 
to trauma to the metatarsophalangeal joints of the right foot.  
The question arises as to whether a separate compensable 
evaluation is warranted for the diagnosed arthritis pursuant to 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 
5010 (2003).  

The record does not indicate that the RO has specifically 
addressed this matter.  In its October 2002 supplemental statement 
of the case shows that the RO has construed the current 10 percent 
evaluation to include the degenerative changes in the right foot.  
It has not specifically addressed whether a separate compensable 
evaluation is warranted.  As such, it would be premature for the 
Board to address this question on appellate review at this time.  
However, this matter must be addressed to ensure that the 
appellant is accorded due process of law.  

Additionally, the Board notes that the veteran was last examined 
by VA in January 2002; the clinical findings obtained thereon are 
somewhat dated.  There is no indication on the examination report 
that the veteran's claims file was made available for review in 
conjunction with the examination.  

The fact that the January 2002 VA examination may have been 
conducted without access to the appellant's claims file renders 
the subject examination inadequate for rating purposes.  See, 
e.g., 38 C.F.R. § 4.1 (2003). 

("It is...essential both in the examination and in the evaluation 
of the disability, that each disability be viewed in relation to 
its history.") See also Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  ("[F]ulfillment of the statutory duty to 
assist...includes the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the claimed 
disability will be a fully informed one." (emphasis added)).  
Accordingly, further development is warranted.

The Board observes that additional due process requirements may be 
applicable as a result of the enactment of the VCAA and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002) and 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit additional evidence and 
arguments on the matter that the Board has remanded to the VBA 
AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

2.  The VBA AMC must review the claims file and ensure that all 
VCAA notice obligations have been satisfied in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 2002), Veterans Benefits 
Act of 2003, Pub. L. 108-183 ,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. § 5103), and any other 
applicable legal precedent.  

Such notice should specifically apprise the appellant of the 
evidence and information necessary to substantiate his claim and 
inform him whether he or VA bears the burden of producing or 
obtaining that evidence or information, and of the appropriate 
time limitation within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and (b) (West 2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the veteran and request that he 
identify all healthcare providers, VA and non-VA, inpatient and 
outpatient, who have treated him for his right foot disability 
since September 2002.  


He should be requested to complete and return the appropriate 
release forms so that VA can obtain any identified evidence.  All 
identified private treatment records should be requested directly 
from the healthcare providers.  Regardless of the veteran's 
response, the VBA AMC should obtain all outstanding VA treatment 
reports.  All information which is not duplicative of evidence 
already received should be associated with the claims file.

4.  If the VBA AMC is unable to obtain any of the relevant records 
sought, it shall notify the veteran that it has been unable to 
obtain such records by identifying the specific records not 
obtained, explaining the efforts used to obtain those records, and 
describing any further action to be taken with respect to the 
claim.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A(b)(2)).

5.  The VBA AMC should arrange for a VA special orthopedic 
examination by an orthopedic surgeon including on a fee basis if 
necessary for the purpose of ascertaining the current nature and 
extent of severity of residuals of a fracture of the right third 
metatarsal and proximal phalanx of the right great to.

The claims file, copies of 38 C.F.R. §§ 4.40, 4.45, 4.59 (2003), 
and a separate copy of this remand must be made available to and 
reviewed by the examiner prior and pursuant to conduction and 
completion of the examination(s).  

The examiner must annotate the examination report(s) that the 
claims file was in fact made available for review in conjunction 
with the examination(s).  Any further indicated special studies 
must be conducted.  

It is requested that the examiner address the following medical 
issues:

(a) Does the service-connected right foot disability involve only 
the nerves, or does it also involve the muscles and joint 
structure?

(b) Does the service-connected right foot disability cause 
weakened movement, excess fatigability, and incoordination, and if 
so, can the examiners comment on the severity of these 
manifestations on the ability of the appellant to perform average 
employment in a civil occupation?  

If the severity of these manifestations cannot be quantified, the 
examiner should so indicate.

(c) With respect to the subjective complaints of pain, each 
examiner is requested to specifically comment on whether pain is 
visibly manifested on movement of the joints, the presence and 
degree of, or absence of, muscle atrophy attributable to the 
service-connected right foot disability, the presence or absence 
of changes in condition of the skin indicative of disuse due to 
the service-connected right foot disability, or the presence or 
absence of any other objective manifestation that would 
demonstrate disuse or functional impairment due to pain 
attributable to the service-connected right foot disability.

(d) The examiner is also requested to comment upon whether or not 
there are any other medical or other problems that have an impact 
on the functional capacity affected by the service-connected right 
foot disability, and if such overlap exists, the degree to which 
the nonservice-connected problem(s) creates functional impairment 
that may be dissociated from the impairment caused by the service-
connected right foot disability.  If the functional impairment 
created by the nonservice-connected problem(s) cannot be 
dissociated, the examiners should so indicate.

Any opinions expressed by the examiner must be accompanied by a 
complete rationale, and address the 38 C.F.R. § 4.40, 4.45, 4.59.

6.  Thereafter, the VBA AMC should review the claims file to 
ensure that all of the foregoing requested development has been 
completed.  In particular, the VBA AMC should review the requested 
examination report(s) and required medical opinions to ensure that 
they are responsive to and in complete compliance with the 
directives of this remand and if they are not, the VBA AMC should 
implement corrective procedures.  
The Board errs as a matter of law when it fails to ensure 
compliance, and further remand will be mandated.  Stegall v. West, 
11 Vet. App. 268 (1998).  

In addition, the VBA AMC must review the claims file to ensure 
that any other notification and development action required by the 
VCAA, Pub. L. No. 106-475 is completed.  

In particular, the VBA AMC should ensure that the new notification 
requirements and development procedures contained in sections 3 
and 4 of the Act (38 U.S.C. §§ 5102, 5103, 5103A and 5107) are 
fully complied with and satisfied.

7.  After undertaking any development deemed essential in addition 
to that specified above, the VBA AMC should readjudicate the claim 
of entitlement to an evaluation in excess of 10 percent residuals 
of a fracture of the right third metatarsal and proximal phalanx, 
right great toe, and determine whether a separate compensable 
evaluation for is warranted for degenerative joint disease.  In so 
doing, the VBA AMC should document its consideration of the 
applicability of 38 C.F.R. §§ 3.321(b)(1), 4.40, 4.45, 4.59, 4.71a 
(2003).

If the benefit requested on appeal is not granted to the veteran's 
satisfaction, the VBA AMC should issue a supplemental statement of 
the case (SSOC).  The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to include a summary of 
the evidence and applicable law and regulations pertinent to the 
claim currently on appeal.  A reasonable period of time for a 
response should be afforded.  
Thereafter, the case should be returned to the Board for final 
appellate review, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No action 
is required of the veteran until he is notified by the VBA AMC; 
however, the veteran is hereby notified that failure to report for 
any scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claim for an increased 
evaluation, and may result in a denial.  38 C.F.R. § 3.655 (2003); 
Connolly v. Derwinski, 1 Vet. App. 566 (1991).


	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
is appealable to the CAVC.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



